DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 JULY 2021, with respect to the 103 art rejections have been fully considered and are persuasive.  The 103 art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 15 JULY 2021, Applicant has amended the claim to further define the flow oscillator to be a pump.  The Examiner has reconsidered the applied reference to CRAIG, which is considered to be the closest prior art of record.  The CRAIG reference discloses the use of a pump, Figure 3, [0029], that pumps fluid into the device, where the pump is further defined such as a diaphragm pump, a piezo actuator, or a bellows and piston combination.  As asserted by the Applicant the CRAIG reference does not cite a pump that controllably moves the suspension in at least two directions.  The disclosure of CRAIG and the cited portions by the Examiner only cites the use of the pump and vacuum in a single direction, pulling the liquid and excess blocks towards a storage area, not for forced movement within the chamber in at least a first and second direction.  There is no mention of movement in the opposite direction by the flow oscillator, but rather a vibration source, which is not a pump.  There is no suggestion in CRAIG to use the pump in [0029] to move the suspension in two directions.  
For this reason, the method for fluidic assembly, the method comprising: providing a fluidic flow chamber including side walls forming a barrier around a top surface of a substrate, and wherein the top surface of the substrate includes a plurality of wells; introducing a suspension into the fluidic flow chamber, wherein the suspension is in contact with the top surface of the substrate, and wherein the suspension includes: a plurality of micro-components and a carrier fluid; commanding a flow oscillator to force movement of the suspension within the fluidic flow chamber controllably in at least a first direction and a second direction, wherein the flow oscillator is a pump; capturing an image of a location of micro-components relative to the plurality of wells; based at least in part on the image, selecting both a magnitude of fluid flow and one of the first direction or the second direction as a tunable fluidic flow; and commanding the flow oscillator to force movement of the suspension within the fluidic flow chamber in accordance with the tunable fluidic flow is not found or suggested in the prior art or upon further searching by the Examiner. 
In addition the method including the limitation of  commanding a mechanical forcing system to force movement of a suspension within a fluidic flow chamber in a first direction, wherein the mechanical forcing system is a mechanical device interacting with a movement fluid to cause movement of the suspension relative to the surface of the substrate; and commanding the mechanical forcing system to force movement of the suspension within the fluidic flow chamber in a second direction is not found or suggested in the prior art.  
The Examiner has updated the search, using forward and backward searching of the CRAIG reference and there is no mention of the use of a pump to move a suspension in a first direction and a second direction as required by the invention.  
Claims 1-15 and 17-20 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2011/0086427 A1 to FARIS discloses a method for fluidic assembly, Figure 18 and 19, the method comprising : providing a fluidic flow chamber including side walls forming a barrier around a top surface of a substrate, Figure 6 and 7, chamber 130 with retention posts 160, substrate is bottom of grayed area,  [0064], and wherein the top surface of the substrate includes a plurality of wells, Figure 6 and 7, [0062], troughs 142; introducing a suspension into the fluidic flow chamber, wherein the suspension is in contact with the top surface of the substrate, Figure 18, step 600, [0005], suspended cells, and wherein the suspension includes: a plurality of micro-components, [0062], Figure 8, 18 and 19, flow adjacent cells 200, steps 610/620 and 710/720; commanding a flow to force movement of the suspension within the fluidic flow chamber controllably in at least a first direction and a second direction, [0007, 0071-0073]; and commanding the flow to force movement of the suspension within the fluidic flow chamber in accordance with the tunable fluidic flow, [0071-0073].
While FARIS is considered prior art, suggesting changing the direction of the flow it fails to teach the selecting both a magnitude of fluid flow and one of the first direction or the second direction, or alternating, as a tunable fluidic flow in addition to the step of capturing an image and analysis based on the image.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797